Exhibit 10.14

 

EXECUTIVE TRANSITION AGREEMENT

 

This Executive Transition Agreement (“Agreement”) is made and entered into by
and between Winston Hickman (“Executive”) and REMEC, Inc. (“REMEC” or the
“Company”), together referred to as “the parties,” based on the following facts:

 

RECITALS

 

  A. REMEC is a California corporation with its principal place of business in
Del Mar, California.

 

  B. Executive has been employed, among other positions, as Executive Vice
President and Chief Financial Officer of REMEC pursuant to the terms of an
Employment Agreement dated December 10, 2004 between Executive and the Company
(the “Employment Agreement”).

 

  C. Executive has resigned his employment with REMEC effective 5:00 p.m. (PDT)
September 30, 2005, and REMEC desires to facilitate Executive’s employment
transition, to enter into a consulting relationship with Executive and to
recognize Executive’s many contributions to the Company.

 

  D. It is the intent of the parties in entering this Agreement to set forth all
agreements between the parties and to settle and resolve any and all claims of
Executive that exist or may exist as a result of Executive’s employment, or the
termination of his employment.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the parties hereby agree as follows:

 

1. Termination of Employment. Executive and the Company acknowledge and agree
that Executive shall resign as Executive Vice President and Chief Financial
Officer of the Company (and as an officer and/or director of any other entity
which is deemed to be an affiliate of the Company) and shall terminate his
employment with the Company effective on September 30, 2005 (the “Termination
Date”).

 

1



--------------------------------------------------------------------------------

2. Separation Benefits. In consideration for the release of claims set forth
below and other obligations under this Agreement and in full satisfaction of the
Company’s obligations to Executive under the terms of the Employment Agreement,
and provided that this Agreement is signed by Executive and not revoked under
Section 10 herein, and further provided that Executive remains in full
compliance with his obligations to the Company under this Agreement, the Company
agrees to provide the following separation benefits to Executive:

 

(a) Cash Payment. Following the Termination Date as consideration for
Executive’s agreement to comply with Sections 13 and 14 herein, and
acknowledging that Executive is a shareholder of the Company and that within the
last twelve (12) months, purchasers have bought Company assets in transactions
where the acquisition of goodwill was a key factor in the buyers’ purchase,
REMEC will pay to Executive the gross sum of Nine Hundred Thirty Eight Thousand
Dollars ($938,000.00). This payment will be paid in one lump sum payment on the
Effective Date unless the parties mutually agree to another payment schedule.
This payment will be reduced by applicable payroll deductions and tax
withholdings.

 

(b) Accrued Wages and Vacation; Expenses. Promptly and within the period of time
mandated by law, REMEC will pay Executive (i) any unpaid base salary due for
periods prior to the Termination Date; (ii) all of Executive’s accrued and
unused vacation pay through the Termination Date; and (iii) following submission
of proper expense reports by Executive, reimbursement for all expenses
reasonably and necessarily incurred by Executive in connection with the business
of REMEC prior to the Termination Date. In addition, the Company will reimburse
Executive for all monthly fees and usage charges for cellular service up to one
hundred twenty five dollars ($125.00) per month until December 31, 2004. Each
payment will be reduced by applicable payroll deductions and tax withholdings.

 

(c) Health Insurance and Disability and Life Insurance.

 

(i) REMEC shall pay Executive’s premiums under COBRA coverage to continue
Executive’s current medical, dental and other health plan coverage for Executive
and Executive’s spouse and eligible dependents until December 31, 2005.
Beginning January 1, 2006 and continuing until the earlier of March 30, 2008 and
the date Executive becomes eligible for comparable insurance coverage from new
employment, REMEC will reimburse Executive on a quarterly basis for the
reasonable cost of Executive’s individual medical and dental insurance plans for
Executive and Executive’s spouse and eligible dependents; provided that such
plans will be as comparable as reasonably practicable to the Preferred Provider
plans in which Executive and Executive’s spouse and eligible dependents
participate on the Termination Date based on what is reasonably available on the
insurance market to REMEC. Executive acknowledges that because REMEC intends to
liquidate and dissolve, it is not expected that Company sponsored or COBRA
health benefits will be available after December 31, 2005.

 

(ii) Within ninety (90) days after the Effective Date, REMEC will pay Executive
Four Thousand One Hundred Seventy-Seven Dollars and Fifty Cents ($4,177.50) in
one lump sum payment to allow Executive to continue his UNUM Executive
Disability Insurance of Two Thousand Five Hundred Dollars ($2,250) per month
through March 30, 2008.

 

(iii) Within ninety (90) days after the Effective Date, REMEC will pay Executive
Six Thousand Five Hundred Sixty Dollars ($6,560)in one lump sum payment

 

2



--------------------------------------------------------------------------------

to cover the premiums on Executive’s One Million Dollar ($1,000,000) Executive
Term Life Insurance Policy through March 30, 2008.

 

(iv) Within ninety (90) days after such coverage becomes available, REMEC will
pay Executive in one lump sum payment the reasonable costs of a Term Life
Insurance Policy in the face amount of Six Hundred Thousand Dollar ($600,000)
covering a period through March 30, 2008.

 

(d) Electronic Equipment. Executive may retain for his personal use the computer
system provided for his use by the Company.

 

(e) No Other Payments or Benefits. Executive expressly acknowledges that the
payments and benefits set forth in Sections 2 and 3 include payments and
benefits to which he is not otherwise entitled, and that Executive is not
entitled, pursuant to prior contracts, agreements or otherwise, to any other
payment, benefit or consideration in connection with the termination of his
employment with REMEC beyond that set forth in this Agreement.

 

3. Consulting Services.

 

(a) October 1, 2005 to December 31, 2005. From October 1, 2005 to December 31,
2005, Executive agrees to provide consulting services to the Company for one
week per month. The specific nature of the consulting services will be directed
by the Company. Executive will be paid at a monthly rate of $6,450.00, plus
travel expenses.

 

(b) January 1, 2006 to September 30, 2006. From January 1, 2006 to September 30,
2006, Executive agrees to provide consulting services to the Company on a daily
basis upon request of the Board of Directors or President of the Company and the
reasonable availability of the Executive. The specific nature of the consulting
services will be directed by the Company. Executive will be paid at a daily rate
of $1,500.00 pro rated for days with less than eight hours worked, plus travel
expenses.

 

(c) No Employment Relationship. The provisions of Section 3 concerning
consulting services are not intended to and shall not operate to establish an
employer-employee relationship.

 

4. Excise Taxes. Executive acknowledges that the Company obtained a valuation by
the Abrams Valuation Group that determined that the value of all benefits to be
paid to Executive pursuant this Agreement is substantially less than the value
of the non-competition provisions of Section 13 of this Agreement. Executive
hereby agrees to release, indemnify and hold harmless REMEC from any claims,
demands, charges and costs arising from or relating to any tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, or any similar
tax that may hereafter be imposed on the Executive on the benefits provided
pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

5. Release of Claims.

 

(a) Release by Executive. Executive, for himself and for his heirs, assigns,
executors, administrators, successors and each of them, hereby fully and forever
waives, releases, acquits and discharges REMEC and any and all past, current and
future parent, subsidiary and affiliated companies, predecessors and successors
thereto, as well as the Company’s officers, directors, agents, employees,
affiliates, representatives, shareholders and assigns (collectively the
“Releasees”), from any and all claims, actions, charges, complaints, grievances
and causes of action of whatever nature, whether now known or unknown, including
but not limited to, all claims arising from or relating to Executive’s
recruitment and hiring by the Company, Executive’s employment with the Company
and the involuntary termination or termination without cause thereof, including
but not limited to: claims for bonuses, or for severance benefits except
pursuant to the Agreement; claims of breach of contract, breach of covenant of
good faith and fair dealing, wrongful termination, violation of public policy,
fraud, intentional or negligent misrepresentation, defamation, personal injury,
infliction of emotional distress, and claims under Title VII of the 1964 Civil
Rights Act, the Equal Pay Act of 1963, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Civil Rights Act of 1866, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment Retraining and
Notification Act, the Family Medical Leave Act, the California Government Code,
the California Labor Code, and any other local, state and federal laws and
regulations relating to employment (each a “Released Claim”), except any claim
Executive may have for:

 

(i) unemployment or any state disability insurance benefits pursuant to the
terms of applicable state law;

 

(ii) workers’ compensation insurance benefits under the terms of any worker’s
compensation insurance policy or fund of the Company;

 

(iii) claim for vested benefits under the Employee Retirement Income Security
Act (ERISA) and claims for continuation of group medical benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA);

 

(iv) the Company’s performance of its obligations under this Agreement;

 

(v) indemnification by the Company against claims brought by third parties with
respect to Executive’s conduct in the capacity of an officer or employee of the
Company; or

 

(vi) claims arising after the execution of this Agreement.

 

(b) Release by REMEC. Except for the obligations of Executive incurred pursuant
to this Agreement and as provided for in Section 7 below, the Company forever
and unconditionally waives and releases all claims, demands, damages, actions
and causes of action of every kind and nature, known and unknown, existing or
claimed to exist, which it has or might have against Executive under common law,
any federal, state

 

4



--------------------------------------------------------------------------------

or local statute, arising out of or in any way related to Executive’s employment
or termination with the Company, including but not limited to claims for breach
of implied or express contract, violation of any employment agreement, and tort
claims of all types. The only claims not released by the Company are those to
enforce the terms of this Agreement.

 

6. Section 1542 Waiver. The parties acknowledge that they are aware of the
provisions of section 1542 of the California Civil Code, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.”

 

The parties hereby waive and relinquish all rights and benefits which they may
have under section 1542 of the California Civil Code, or the law of any other
state or jurisdiction, or common law principle, to the same or similar effect.

 

7. Unknown or Different Facts or Law. The parties acknowledge that they may
discover facts or law different from, or in addition to, the facts or law they
now know or believe to exist with respect to a Released Claim. They agree,
nonetheless, that this Agreement and the releases contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or law.

 

8. Knowing and Voluntary Agreement. Executive acknowledges that he has read and
understands this Agreement, that he has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of his own choice
or he has voluntarily declined to seek such counsel, and that he has received
all advice he deems necessary prior to executing this Agreement. Executive
acknowledges he has been given adequate time to consider whether to enter into
this Agreement, and has taken as much of this time as he deems necessary to
consider whether to enter into this Agreement. Executive acknowledges that he is
entering into this Agreement freely and voluntarily and without coercion,
duress, fraud or undue influence of any kind whatever.

 

9. No Admission of Liability. This Agreement is not an admission of liability or
wrongdoing on the part of Executive or REMEC, or any of the Releasees. This
Agreement is not an admission directly, or by implication, that REMEC or
Executive has violated any law, regulation, rule, or contractual right, or any
other duty or obligation of any kind, including any duty or obligation owed to
or allegedly owed to the other party.

 

10. Compliance with Older Workers’ Benefits Protection Act. The parties intend
that the release contained above be a knowing and voluntary release of age
discrimination claims arising under the Age Discrimination in Employment Act of
1967. In accordance with the requirements of the Older Workers’ Benefit
Protection Act, the parties agree to the following provisions.

 

5



--------------------------------------------------------------------------------

(a) Executive has been advised to consult with an attorney regarding the terms
of this Agreement, and he has received all legal counsel and advice he requires
regarding this Agreement;

 

(b) Executive has been given 21 days in which to consider whether to enter into
this Agreement, and has taken as much of this time as he deems necessary; and

 

(c) This Agreement shall not become binding or effective until the eighth day
following Executive’s execution of it (the “Effective Date”). Until the
Effective Date, Executive may revoke this Agreement by delivering a written
notice of revocation that is received on behalf of REMEC by the General Counsel
of REMEC on or before the Effective Date. In the event Executive invokes his
right of revocation as provided herein, REMEC shall have no further obligations
to Executive under this Agreement.

 

11. Promise Not to Prosecute. The parties agree that they will not prosecute or
allow to be prosecuted on their behalf, in any court, whether state or federal,
any claim or demand of any type related to the matters released above, it being
the intention of the parties that with the execution of this Agreement, except
for the payments and benefits described in this Agreement, the released parties
will be absolutely, unconditionally and forever discharged of and from all
obligations as set forth above. The parties agree that in the event any released
claim is instituted, this Agreement shall constitute an affirmative defense to
such claim sufficient to warrant the immediate dismissal, with prejudice, of
such claim.

 

12. Nondisparagement. Executive agrees that Executive will not make any
disparaging statements or comments about the Company, including but not limited
to its employees, officers, directors, shareholders, vendors, products or
services, business, technologies, market position, performance and other similar
information concerning the Company which are intended to or reasonably
calculated to injure or harm the Company. Likewise, the Company will not make
any statements about Executive that are in any way intended to or reasonably
calculated to injure or harm Executive.

 

13. Noncompetition. For a period of two (2) years following the Termination
Date, the Executive will not engage in any competing activity with the Company,
including but not limited to, the business of designing, developing or
manufacturing radio frequency (RF) and microwave subsystems used in the
transmission of voice, video and data traffic over wireless communications
networks or in defense electronics applications. Executive shall give written
notice to the Company of any proposed activity that might be prohibited by this
Section and shall describe the proposed activity in reasonable detail in such
notice.

 

14. Nonsolicitation. Executive agrees that for eighteen (18) months after the
Termination Date, regardless of the reason employment has terminated, Executive
will not solicit, directly or indirectly, any employee to leave his or her
employment with the Company. For purposes of this Agreement, the phrase “shall
not solicit, directly or indirectly,” includes, without limitation, that
Executive: (i) shall not identify any

 

6



--------------------------------------------------------------------------------

Company employees to any third party as potential candidates for employment,
such as by disclosing the names, backgrounds and qualifications of any Company
employees; (ii) shall not personally or through any other person approach,
recruit or otherwise solicit employees of the Company to work for any other
employer; and (iii) shall not participate in any pre-employment interviews with
any person who was employed by the Company while Executive was employed or
retained by the Company.

 

15. Non-Assignment of Claims. The parties represent and warrant that they have
the authority to enter into this Agreement on their own behalf and to bind all
persons or entities that may claim through them. The parties represent and
warrant that they have not assigned or transferred, or purported to assign or
transfer, to any person or entity, any right or claim being hereby released.

 

16. Nondisclosure of Proprietary Information. Executive confirms that he will
abide by the terms of the confidentiality provisions of all Proprietary
Information and Invention Assignment Agreements entered into between himself and
REMEC or by him on behalf of REMEC, and all similar obligations imposed by law.
Executive understands that these obligations extend to the successors and
assigns of REMEC, and that the obligation to maintain information as
confidential extends even after the termination of his employment
notwithstanding any other provision in this Agreement.

 

17. Cooperation. The parties agree to do all things necessary and to execute all
further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.

 

18. Return of REMEC Property. Except as provided in Section 2(d) above, all
property of REMEC held by Executive, such as keys, credit cards, electronic
equipment, memoranda, notes, lists, records or other documents (and all copies
thereof), if any, concerning REMEC is the property of REMEC and shall be
delivered by Executive to REMEC promptly after the Termination Date.

 

19. Waiver. No waiver by any party hereto of any breach of this Agreement by any
other party shall operate or be construed as a waiver of any other or subsequent
breach. No waiver by any party hereto of any breach of this Agreement by any
other party hereto shall be effective unless it is in writing and signed by the
party claimed to have waived such breach.

 

20. Modifications. This Agreement may be amended only by a written instrument
executed by the parties hereto.

 

21. Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of the parties, and their respective successors and assigns, heirs,
executors and administrators, if any.

 

22. Arbitration of Disputes. Any disputes between Executive and Releasees,
arising out of or in any way connected to the terms of this Agreement, or the
parties’ rights or

 

7



--------------------------------------------------------------------------------

obligations with respect to Executive’s termination from REMEC, shall be
resolved by binding arbitration before a single arbitrator pursuant to the then
current Employment Dispute Resolution Rules of the American Arbitration
Association. The arbitrators’ and administrative fees of arbitration shall be
paid by REMEC. The parties hereby agree that any arbitration shall take place in
San Diego County, California. Notwithstanding the forgoing, if either the
Company or Executive commences an action against the other to enforce the
specific terms of this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs of suit.

 

23. Headings and Ambiguities. The section headings used in this Agreement are
for the convenience of the parties and shall not affect the interpretation or
construction of any of the provisions hereof. Executive acknowledges that he has
had the opportunity to consult with counsel regarding this Agreement, and fully
negotiate the contents of this Agreement. Executive expressly waives any common
law or statutory rule of construction that ambiguities are to be construed
against the drafter of the Agreement, and Executive agrees that the language of
this Agreement shall be in all cases construed as a whole, according to its fair
meaning.

 

24. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties. It supersedes and
replaces all prior understandings and agreements, whether express or implied,
oral and written. There is no other agreement, promise or representation,
written or oral, express or implied between the parties with respect to the
subject matter hereof.

 

25. Severability. Should any court of competent jurisdiction determine that any
term or provision of this Agreement is unenforceable, such term or provision
shall be deemed to be deleted as though it had never been a part of this
Agreement, and the validity, legality and enforceability of the remaining terms
and provisions shall not be in any way affected or imperiled thereby.

 

26. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California.

 

27. Counterparts. This Agreement may be signed in counterparts by the parties in
order to expedite the execution of the same.

 

8



--------------------------------------------------------------------------------

The parties to this Agreement, with the benefit of representation and advice of
counsel, have read the foregoing Agreement and fully understand each and every
provision contained herein, and intend to be bound by all of the terms of this
Agreement.

 

Dated: September 30, 2005

     

By:

 

/s/ Winston E. Hickman

               

Winston E. Hickman

Dated: September 30, 2005

         

REMEC, INC.

                a California corporation        

By:

 

/s/ Donald J. Wilkins

                Donald J. Wilkins            

Its:

  Senior Vice President, General Counsel and Secretary

 

9